Name: Commission Regulation (EC) No 2198/95 of 18 September 1995 amending Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff;  plant product
 Date Published: nan

 Avis juridique important|31995R2198Commission Regulation (EC) No 2198/95 of 18 September 1995 amending Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues Official Journal L 221 , 19/09/1995 P. 0003 - 0004COMMISSION REGULATION (EC) No 2198/95 of 18 September 1995 amending Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residuesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (1), and in particular Article 8 thereof, Whereas the Agreement on Agriculture concluded under the Uruguay Round of multilateral trade negotiations and approved by the Council Decision of 22 December 1994 (2) affects the quota provided for in Article 1 of Regulation (EC) No 774/94 and other conditions relating to the quotas covered by that Regulation; whereas it should be adapted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Articles 1 to 6 of Regulation (EC) No 774/94 are hereby replaced by the following: 'Article 1 1. An annual Community tariff quota of a total of 20 000 tonnes, expressed in product weight, is hereby opened for high-quality fresh, chilled or frozen beef covered by CN codes 0201 and 0202 and for the products covered by CN codes 0206 10 95 and 0206 29 91. 2. The Common Customs Tariff duty applicable to that quota shall be 20 %. Article 2 1. An annual Community tariff quota of a total of 7 000 tonnes is hereby opened for fresh, chilled or frozen pigmeat covered by CN codes 0203 19 13 and 0203 29 15. 2. The Common Customs Tariff duty applicable to that quota shall be 0 %. Article 3 1. An annual Community tariff quota of a total of 15 500 tonnes is hereby opened for poultrymeat covered by CN codes 0207 41 10, 0207 41 41 and 0207 41 71. 2. The Common Customs Tariff duty applicable to that quota shall be 0 %. Article 4 1. An annual Community tariff quota of a total of 2 500 tonnes is hereby opened for turkeymeat covered by CN codes 0207 42 10, 0207 42 11 and 0207 42 71. 2. The Common Customs Tariff duty applicable to that quota shall be 0 %. Article 5 1. An annual Community tariff quota of a total of 300 000 tonnes is hereby opened for quality wheat covered by CN codes 1001 10 00 and 1001 90 99. 2. The Common Customs Tariff duty applicable to that quota shall be 0 %. Article 6 1. An annual Community tariff quota of a total of 475 000 tonnes is hereby opened for brans, sharps and other residues of wheat and cereals other than maize and rice covered by CN codes 2302 30 10, 2302 30 90, 2302 40 10 and 2302 40 90. 2. The Common Customs Tariff duty applicable to that quota shall be ECU 30,60 per tonne in the case of products covered by CN codes 2302 30 10 and 2302 40 10 and ECU 62,25 per tonne in the case of products covered by CN codes 2302 30 90 and 2302 40 90.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1995. For the Commission Franz FISCHLER Member of the Commission